Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  MIKEL PICHS,
  and other similarly situated individuals,

          Plaintiff,

  v.

  VMSB, LLC
  d/b/a CASA CASUARINA
  d/b/a GIANNI’S
         Defendant.
  ________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff MIKEL PICHS, by and through the undersigned counsel, and

  hereby sues Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a GIANNI’S and alleges:

       1. This is an action to recover money damages for unpaid overtime wages under the laws of

          the United States. This Court has jurisdiction pursuant to Title 28 U.S.C. § 1337 and by

          Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor Standards Act, “the Act”, (Section 216

          for jurisdictional placement).

       2. Plaintiff MIKEL PICHS is a resident of Miami-Dade County, within the jurisdiction of this

          Honorable Court. Plaintiff is a covered employee for purposes of the Act. Plaintiff is also

          known as Mikel Vazquez Pichs.

       3. Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a GIANNI’S (hereinafter CASA

          CASUARINA, or Defendant) is a Florida corporation which has a place of business within

          the jurisdiction of this Court. At all times, Defendant was and is engaged in interstate



                                              Page 1 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 9



        commerce. The Defendant is the employer of Plaintiff and others similarly situated within

        the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     4. All the actions raised in this complaint took place in Miami-Dade County Florida, within

        the jurisdiction of this Court.

                         ALLEGATIONS COMMON TO ALL COUNTS

     5. This cause of action is brought by Plaintiff as a collective action to recover from Defendant

        overtime compensation, liquidated damages, and the costs and reasonable attorney’s fees

        under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

        “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former employees

        similarly situated to Plaintiff (“the asserted class”) who worked in excess of forty (40)

        hours during one or more weeks on or after April 2017 (the “material time”) without being

        compensated overtime wages pursuant to the FLSA.

     6. Corporate Defendant CASA CASUARINA is an Italian/Mediterranean located at 1116,

        Ocean Drive, Miami Beach, Florida 33139, where Plaintiff worked.

     7. Defendant CASA CASUARINA employed Plaintiff MIKEL PICHS as a non-exempted,

        full-time, restaurant employee, from on or about February 2015, through approximately

        December 14, 2019, or more than 4 years plus 10 months. However, for FLSA purposes,

        Plaintiff's relevant employment period is 137 weeks.

     8. Plaintiff had duties as a line cook, prep cook, and he had also additional duties as

        dishwasher and cleaning employee.

     9. Plaintiff was a salaried employee, and his last salary was $1,153.85 per week.




                                             Page 2 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 9



     10. During his relevant employment period with the Defendant, the Plaintiff had a regular

        schedule. Plaintiff worked some weeks of 7 days from Monday to Sunday, and some weeks

        of 5 days, from Tuesday to Saturday.

     11. Plaintiff worked from 12:00 PM to 12:00 AM, (12 hours daily). Plaintiff did not take

        bonafide lunch periods.

     12. Plaintiff is not in possession of time and payment records, but he is going to provide a good

        faith estimate of unpaid overtime hours based on 137 relevant weeks of employment, which

        are divided in 69 weeks with 7 days and 84 working hours; and 68 weeks with 5 days and

        60 working hours.

     13. Plaintiff worked in excess of 40 hours every week period, he was paid the same salary

        regardless of the number of hours paid, but he was not paid for overtime hours.

     14. Plaintiff did not clock in and out, but the Defendant was in complete control of Plaintiff’s

        schedule, and it was able to keep track of the time worked by Plaintiff and other similarly

        situated individuals.

     15. Therefore, Defendant willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     16. Plaintiff was paid bi-weekly with checks and paystubs that did not show the number of

        days and hours worked in every week period.

     17. On or about December 14, 2019, Plaintiff was forced to leave his employment due to

        working hours conflicts with the General Manager.




                                             Page 3 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 4 of 9



     18. Plaintiff MIKEL PICHS seeks to recover half-time overtime wages for every hour in excess

        of 40 in a week period, for all the relevant weeks that he worked for Defendant, liquidated

        damages, attorney fees, and any other relief as allowable by law.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                          FAILURE TO PAY OVERTIME

     19. Plaintiff MIKEL PICHS re-adopts every factual allegation as stated in paragraphs 1-18

        above as if set out in full herein.

     20. This action is brought by Plaintiff and those similarly-situated to recover from the

        Employers CASA CASUARINA unpaid overtime compensation, as well as an additional

        amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

        U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees for a

        workweek longer than 40 hours unless such employee receives compensation for his

        employment in excess of the hours above specified at a rate not less than one and a half-

        time the regular rate at which he is employed.”

     21. At all times pertinent to this Complaint, Defendant CASA CASUARINA was engaged in

        interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

        203(s). The Defendant is a retail business performing as Italian Mediterranean restaurant,

        catering mostly to tourist customers. At all times, the Employer/Defendant operates as an

        organization that sells and/or markets its services to customers from throughout the United

        States. At all times Defendant had more than two employees regularly engaged in interstate

        commerce The Employer/Defendant obtains and solicits funds from non-Florida sources,

        accepts funds from non-Florida sources, uses the instrumentalities and channels of



                                              Page 4 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 5 of 9



        interstate commerce. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was always material hereto in excess of $500,000 per annum.

        Defendant’s business activities involve those to which the Fair Labor Standards Act

        applies. Therefore, there is FLSA enterprise coverage.

     22. The Plaintiff’s work for the Defendant likewise affected interstate commerce. Plaintiff was

        employed by an enterprise engaged in interstate commerce, and through his daily activities,

        he regularly engaged in interstate commerce when he handled and worked on goods and

        materials that had been produced for commerce and moved in interstate commerce at any

        stage of the business. Therefore, there is FLSA individual coverage.

     23. Defendant CASA CASUARINA employed Plaintiff MIKEL PICHS as a non-exempted,

        full-time, restaurant employee, from on or about February 2015, through approximately

        December 14, 2019, or more than 4 years plus 10 months. However, for FLSA purposes,

        Plaintiff's relevant employment period is 137 weeks.

     24. Plaintiff had duties as a line cook, prep cook, and he had also additional duties as

        dishwasher and cleaning employee.

     25. Plaintiff was a salaried employee, and his last salary was $1,153.85 per week.

     26. During his relevant employment period with the Defendant, Plaintiff worked weeks of 7

        days and weeks of 5 days.

     27. Plaintiff has a regular schedule and he worked from 12:00 PM to 12:00 AM, (12 hours

        daily). Plaintiff did not take bonafide lunch periods.

     28. Thus, from the total of 137 relevant weeks of employment, Plaintiff worked 69 weeks of 7

        days with 84 working hours weekly, and 68 weeks of 5 days with 60 working hours weekly.




                                             Page 5 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 6 of 9



     29. Plaintiff worked in excess of 40 hours every week period, he was paid the same salary

        regardless of the number of hours paid, but he was not paid for overtime hours.

     30. Plaintiff did not clock in and out, but the Defendant was in complete control of Plaintiff’s

        schedule, and it was able to keep track of the time worked by Plaintiff and other similarly

        situated individuals.

     31. Therefore, Defendant willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     32. Plaintiff was paid bi-weekly with checks and paystubs that did not show the number of

        days and hours worked in every week period.

     33. The records, if any, concerning the number of hours worked by Plaintiff MIKEL PICHS,

        and all other similarly situated employees, and the compensation actually paid to such

        employees should be in the possession and custody of Defendant. However, upon

        information and belief, Defendant did not maintain accurate and complete time records of

        hours worked by Plaintiff and other employees in the asserted class.

     34. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     35. Upon information and belief, Defendant never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments.

     36. Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

     37. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages

        are as follows:



                                             Page 6 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 7 of 9



        *Please note that these amounts are based on a preliminary calculation and that these
         figures could be subject to modification as discovery could dictate.

            a. Total amount of allegedly unpaid overtime wages:

                Thirty-Three Thousand Nine Hundred Forty Dollars and 52/100 ($33,940.52)

            b. Calculation of such wages:

                Total time of employment: More than 4 years
                Total relevant period of employment: 137 weeks

                 1.- Overtime for 69 weeks of 7 days with 84 working hours weekly

                 Relevant weeks: 69 weeks
                 Total Hours worked: 84 hours
                 Total unpaid overtime hours: 44 O/T hours
                 Paid weekly: $1,153.85:84 hours worked = $13.74
                 Regular rate: $13.74 an hour x 1.5=$20.61 O/T rate-$13.74 rate paid=$6.87 Diff.
                 Half-time O/T rate: $6.87 an hour

                 Half-time O/T rate $6.87 x 44 O/T hours=$302.28 weekly
                 $302.28 weekly x 69 weeks=$20,857.32

                 2.- Overtime for 68 weeks of 5 days with 60 working hours weekly

                 Relevant weeks: 68 weeks
                 Total Hours worked: 60 hours
                 Total unpaid overtime hours: 20 O/T hours
                 Paid weekly: $1,153.85:60 hours worked = $19.23
                 Regular rate: $19.23 an hour x 1.5=$28.85 O/T rate-$19.23 rate paid=$9.62 Diff.
                 Half-time O/T rate: $9.62 an hour

                 Half-time O/T rate $9.62 x 20 O/T hours=$192.40 weekly
                 $192.40 weekly x 68 weeks=$13,083.20

                 Total # 1 and #2: $33,940.52
  ,
            c. Nature of wages (e.g. overtime or straight time):

                This amount represents the unpaid half-time overtime wages.

      38. At all times material hereto, the Employer/Defendant CASA CASUARINA failed to

         comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that,



                                            Page 7 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 8 of 9



         Plaintiff and those similarly-situated performed services and worked in excess of the

         maximum hours provided by the Act but no provision was made by the Defendant to

         properly pay Plaintiff at the rate of time and one half for all hours worked in excess of forty

         hours (40) per workweek as provided in said Act.

     39. Defendant CASA CASUARINA knew and/or showed reckless disregard of the provisions

         of the Act concerning the payment of overtime wages as required by the Fair Labor

         Standards Act, and Plaintiff and those similarly situated are entitled to recover double

         damages.

     40. Defendant CASA CASUARINA willfully and intentionally refused to pay Plaintiff

         overtime wages as required by the law of the United States and remain owing Plaintiff

         these overtime wages since the commencement of Plaintiff’s employment with Defendant,

         as set forth above.

     41. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiff MIKEL PICHS and those similarly situated individuals respectfully

  request that this Honorable Court:

     A. Enter judgment for Plaintiff MIKEL PICHS and other similarly situated and against the

         Defendant CASA CASUARINA based on Defendant’s willful violations of the Fair Labor

         Standards Act, 29 U.S.C. § 201 et seq.; and

     B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

         for hours worked in excess of forty weekly, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated damages; and



                                              Page 8 of 9
Case 1:20-cv-21800-XXXX Document 1 Entered on FLSD Docket 04/30/2020 Page 9 of 9



      D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just and/or available

          pursuant to Federal Law.

                                        JURY DEMAND

  Plaintiff MIKEL PICHS and those similarly situated demand trial by a jury of all issues triable as

  of right by jury.

  DATED: April 30, 2020

                                                  Respectfully submitted,

                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                             Page 9 of 9
